Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are directed to eligible subject matter. While they relate to certain methods of organizing human activities, they do not recite one at step 2A – prong one because the limitations are specific to rendering a particular graphical user interface and specifies elements that have no analog in a non-computerized environment.  Moreover, even if they did recite an abstract idea, they are not directed to an abstract idea because the combination of additional elements viewed as a whole integrate the abstract idea into a practical application (step 2A – prong two).  The processor, memory, raw user inputs, rendering module for positioning the electronic cart on a GUI, particular positioning of the electronic carts, and dynamic updating, when taken together, amount to meaningful limits when viewed in combination with their relationships with the other limitations of the claims. With respect to novelty, the closest prior art of record (cited below), does not teach or fairly suggest the combination limitations in any reasonable combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitsett, et al., U.S. Pat. Pub. No. 2009/0216633 (Reference A of the attached PTO-892) relates to dynamically updating a travel itinerary. 
Tai, et al., U.S. Pat. Pub. No. 2013/0268195 (Reference B of the attached PTO-892) relates to dynamically updating a travel itinerary.
Eijdenberg, et al., U.S. Pat. Pub. No. 2016/0155206 (Reference C of the attached PTO-892) relates to dynamically updating a travel itinerary.
Lee, et al., U.S. Pat. Pub. No. 2021/0223944 (Reference D of the attached PTO-892) relates to dynamically updating a travel itinerary.
Mokhov, et al., A UI Design Case Study and a Prototype of a Travel Search Engine
Masoodian, et al., A Comparison of Linear and Calendar Travel Itinerary  Visualizations for Personal Digital Assistants, Proceedings of OZCHI 2004, The CHISIG Annual Conference on Human-Computer Interaction, Wollongong, Australia, 20-24 Nov. 2004, Ergonomics Society of Australia, pgs. 124-133 (Reference V of the attached PTO-892) relates to dynamically updating a travel itinerary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL VETTER/Primary Examiner, Art Unit 3628